DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Regarding Italian Patent Application No. IT10/2019000024526, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020 and 04/19/2021 have been considered by the examiner.
Preliminary Amendment 
The examiner acknowledges Applicant’s preliminary amendment, submitted on 12/15/2020, which was present on the filing date of the present application.
Specification
The disclosure is objected to because of the following informalities (with reference to the substitute specification provided on 12/15/2020):
On page 3, line 32, “strenght” should read “strength”
On page 4, line 3, Figure 1a, 1b, and 1c” should read “Figure 1a-1e”.
On page 14, line 4, “data processing module 201” should read “data processing module 401”
Appropriate correction is required.
Claim Objections
Claims 2, 3, 8, 10, 17, and 20 are objected to because of the following informalities:  
In claim 2, line 2 and lines 6-7, “in a set second language” should read “in [[a]] the set second language”
In claim 3, line 2, “in a set second language” should read “in [[a]] the set second language”
In claim 8, line 3, “in an set second language” should read “in [[an]] the set second language”
In claim 10, lines 2-3, “a translation in the set second language” should read “[[a]] the translation in the set second language”
In claim 17, line 4, “the exercise machine .” should read “the exercise machine” to delete the extraneous blank space.
In claim 20, lines 2, 3, 5, 7, and 9, the examiner recommends deleting the “-“ character.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, which depends from claim 5, recites the limitation "wherein the step of carrying out" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 7 will be interpreted to depend from claim 3, which defines a step for carrying out, by the data processing unit of the exercise machine, the translation of the at least one audio component in the set second language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites receiving a multimedia content comprising at least one audio component in a first language, obtaining a translation of the at least one audio component in a set second language, and providing a user the associated translation of the at least one audio component in the set second language.  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the human mind with the assistance of physical aids (e.g., pen and paper), but for the recitation of generic computer components.  That is, other than reciting by a “data processing unit of the exercise machine” and “user interface”, nothing in these claim limitations precludes the steps from practically being performed in the mind.  For example, but for the “data processing unit of the exercise machine” and “user interface” language, a human could receive a multimedia content with at least one audio component in a first language (e.g., an exercise video with an audio component in the English language), obtain a translation (e.g., mentally translate the English audio into the German language” and provide the multimedia content with the audio translation (e.g., provide a real-time language translation as the video is playing, much like how a language interpreter could provide a translation in real-time).
The judicial exception is not integrated into a practical application. In particular, the claims only recites generic computing components (“data processing unit of an exercise machine”, “storage unit”, “user interface”) . Such generic computing components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, obtaining, or providing information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of using generic computer components (“data processing unit of an exercise machine”, “user interface”) amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Moreover, to the extent the claims are limited to an “exercise machine”, such limitation is merely a field-of-use limitation that generically links the exception to a particular technological environment of exercise machines and fails to add an inventive concept to the claims.  MPEP 2106.05(h). Claim 1 is not patent eligible.
Claims 2-19 depend from claim 1 and do not remedy the deficiencies noted with respect to claim 1 and are therefore rejected on the same grounds as claim 1 above.
Claims 2, 4, and 5 recite obtaining the translation from the storage unit of the exercise machine, which may be local storage or a storage module of a remote computer connected via a data communication network.  The additional generic computer components claimed in claims 2, 4, and 5 do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception itself.
Claims 3, 6, and 7 recite carrying out a translation by the data processing unit of the exercise machine, which may be a local data processing unit or a data processing module of a remote computer connected via a data communication network.  Carrying out a translation is a mental process that can be performed in the mind, and the additional generic computer components and functions claimed in claims 3, 6, and 7 do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception itself.  
Claim 8 further recites the step of extrapolating, by the data processing unit, the at least one audio component from said received multimedia content, which is similarly a mental process. The additional generic computer components and functions claimed in claim 8 do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception itself.  
Claims 9, 10, 13, and 16 further recite broadcasting the at least one audio component in audio mode, which is similarly a mental process. The additional generic computer components and functions claimed in claims 9, 10, 13, and 16 do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception itself.  
Claims 11 and 12, 14, 15 further recite transforming the audio component into one or more text messages and displaying such text messages, which are similarly mental processes. Transforming audio into one or more text messages can be performed in the mind or with a physical aid, such as by mentally performing the translation and writing the translation onto a piece of paper and displaying such text messages can be performed by showing the piece of paper to a user. The additional generic computer components and functions claimed in claims 11 and 12, 14, 15 do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception itself.  
Claim 17 further recites that said set second language is adapted to carry out a training session on the exercise machine, which is a mental process.  The additional generic computer components and functions claimed in claim 17 does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception itself.  
Claims 18 and 19 further recite determining the set second language and determining the language for broadcast, respectively, which are similarly mental processes. The additional generic computer components and functions claimed in claim 18 and 19 do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception itself.  
Claim 20 recites an exercise machine apparatus comprising a data processing unit, a user interface operatively connected to the data processing unit, where the data processing unit is configured to perform the method of claim 1. Claim 20 is therefore rejected on the same grounds as set forth above with respect to claim 1.  Reciting to generic computer components (e.g., data processing unit, user interface) amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Moreover, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orady et al., U.S. Patent Application Publication No. 2020/0047031 A1, hereinafter referenced as ORADY, in view of Puri, et al., “IMF: A Prescription for Versionitis”, Netflix Technology Blog, available at https://web.archive.org/web/20160313124429/http://techblog.netflix.com:80/2016/03/imf-prescription-for-versionitis.html, published on March 7, 2016, hereinafter referenced as NETFLIX.

Regarding claim 1, ORADY explicitly discloses:
A method for enjoying, on an exercise machine, (Fig. 1, exercise machine frame 100, with integrated display 110 and audio components 150; paras. 0032 and 0033) multimedia content (control sequences, which may include sequences of image, video, audio, and/or multimedia sequences, can be displayed and output; para. 0045; visual content, which may be a representation of a human personal trainer or coach, may be displayed on display screen 240; para. 0051) in a set language (Fig. 6, the user may select a preferred language for the exercise machine; paras. 0085 and 0096), comprising steps of:
receiving, by a data processing unit of an exercise machine, (Fig. 2, controller 200, which includes data processors; paras. 0038 and 0045) a multimedia content comprising at least one audio component (the exercise machine may receive audio information that is related to visual information from a program store or repository; para. 0024; controller 200 may receive control sequences, which may include sequences of image, video, audio, and/or multimedia sequences; para. 0045; visual content, which may be a representation of a human personal trainer or coach, may be displayed on display screen 240; para. 0051) in a first language; (Fig. 6, the user may select a preferred language for the exercise machine; paras. 0085 and 0096)
obtaining, by the data processing unit of the exercise machine, (Fig. 2, controller 200, which includes data processors may obtain information from other structures illustrated in Fig. 2; paras. 0038 and 0045) 
providing a user, by the data processing unit of the exercise machine, (Fig. 2, controller 200, which includes data processors; paras. 0038 and 0045) by a user interface operatively connected to the data processing unit of the exercise machine, (Fig. 1, display 110 and audio components 150 provide an informational interface for the user, which is driven by controller 200; para. 0033; video may be embedded with commands to control the user interface; para 0123) with the multimedia content (the exercise machine may receive audio information that is related to visual information from a program store or repository; para. 0024; controller 200 may receive control sequences, which may include sequences of image, video, audio, and/or multimedia sequences; para. 0045; visual content, which may be a representation of a human personal trainer or coach, may be displayed on display screen 240; para. 0051) 

However, ORADY fails to explicitly teach:
a translation of a multimedia content in a set language
a translation of the at least one audio component in a set second language;
with the associated translation of the at least one audio component in the set second language.

However, in a related field of endeavor, NETFLIX pertains to the Netflix subscription multimedia content distribution service, and specifically to the use of the Interoperable Master Format (IMF) (an industry standard from the Society of Motion Picture and Television Engineers) for distributing different versions of multimedia content. (p. 1).  For example, different versions of content (e.g., movies and television shows) may need to be created for alternative language assets (like audio and timed text) from an original, master version.  (p. 1).  
The IMF format specifies a file-based approach, where component-ized file-based workflows are used so that whole multimedia files do not need to be re-mastered and re-quality controlled. (p.4).  A composition playlist (CPL) defines the playback timeline for an asset (e.g., how the image/video, audio, and sub-titles, which can be in separated files, should be synchronized). (p. 2 figure illustrating IMF structure and CPL timeline).  Different components in an IMF package are given unique IDs (e.g., UUID1, UUID2, … UUID12) and such unique IDs are referenced in the CPL. (p. 3). NETFLIX discloses a House of Cards example, where the episodes of the House of Cards television series had already been mastered, but Netflix desired to add additional sound elements.  (p. 4).  Using the IMF format and workflow, updating the audio components for all language assets (including dubbed audio and subtitles) was a “relatively simple exercise in IMF versioning and component-ized delivery” because this merely required providing updated CPLs that referenced a different set of audio tracks.  (p. 4).  

Therefore, ORADY in view of NETFLIX discloses:
a translation of a multimedia content in a set language (the multimedia content in ORADY, including video, audio, and subtitles (paras. 0024, 0061, 0129), which may be in a particular language specified by a user (Fig. 6, para. 0085, 0096), in combination with NETFLIX, may be delivered, stored, and played back in a set second language using a file-based workflow with a CPL, such as in the IMF format, to deliver alternative language assets that can be synchronized with same video assets, e.g., first language may be English and second language may be Spanish, where Spanish audio translation and sub-title translation may be updated via a supplemental CPL for Spanish-language; NETFLIX, pp. 1 and 4)
a translation of the at least one audio component in a set second language; (the multimedia content in ORADY, including video, audio, and subtitles (paras. 0024, 0061, 0129), which may be in a particular language specified by a user (Fig. 6, para. 0085, 0096), in combination with NETFLIX, may be delivered, stored, and played back in a set second language using a file-based workflow with a CPL, such as in the IMF format, to deliver alternative language assets that can be synchronized with same video assets, e.g., first language may be English and second language may be Spanish, where Spanish audio translation and sub-title translation may be updated via a supplemental CPL for Spanish-language; NETFLIX, pp. 1 and 4)
with the associated translation of the at least one audio component in the set second language. (the multimedia content in ORADY, including video, audio, and subtitles (paras. 0024, 0061, 0129), which may be in a particular language specified by a user (Fig. 6, para. 0085, 0096), in combination with NETFLIX, may be delivered, stored, and played back in a set second language using a file-based workflow with a CPL, such as in the IMF format, to deliver alternative language assets that can be synchronized with same video assets, e.g., first language may be English and second language may be Spanish, where Spanish audio translation and sub-title translation may be updated via a supplemental CPL for Spanish-language; NETFLIX, pp. 1 and 4)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of NETFLIX, particularly the teaching of using a file-based workflow with CPLs as in the IMF format, for the distribution of multimedia content, to the exercise machine of ORADY.  As applied to ORADY, the multimedia content could be streamed or downloaded to the exercise equipment in ORADY in a file-based workflow with CPLs, so that it would be straightforward to utilize different language translations for the same video content by providing alternative language assets (e.g., dubbed audio and/or subtitles) that are synchronized using a new CPL, as taught by NETFLIX.  (see NETFLIX, p. 2). 
Indeed, ORADY specifically discloses utilizing external ports to connect devices such as mobile phones and tablets to enable the user to participate in exercises. (ORADY, paras. 0035, 0045) and a person of ordinary skill in the before the effective filing date of the effective application would understand that video distribution services such as Netflix are available on mobile devices such as mobile phones and tablets. Moreover, the language profile setting in ORADY could be used to determine the playback language.  (ORADY, Fig. 6; paras. 0085 and 0096; exercise programs may be selected based on user profile; para. 0075)
One of ordinary skill would be motivate to combine the teachings of NETFLIX with ORADY in order to address the “verisionitis” malady described in NETFLIX. (p. 1).  Creating new versions of multimedia content for each language is streamlined by using the file-based workflow with CPLs disclosed in NETFLIX so that multimedia content does not need to be re-mastered or re-quality checked and so that different audio components can be updated with a supplemental CPL and new audio components. (pp. 3-4).  As disclosed in NETFLIX, a person of ordinary skill would further be motivated to utilize the file-based approach to solve problems with syncing dubbed audio or subtitles when preparing alternative language assets.  (p.1). Further, one of ordinary skill would be motivated to use this file-based approach with CPLs to reduce the transmission and storage requirements of the exercise system in ORADY, because separately providing updated language assets (e.g., dubbed audio and/or sub-titles) takes up less transmission bandwidth and storage space than providing an updated complete audio/video/subtitle file as a self-contained file.

Regarding claim 2, ORADY in view of NETFLIX teaches the method according to claim 1.  The combination of ORADY in view of NETFLIX further discloses:
wherein, if the translation of the at least one audio component in a set second language is available on a storage unit operatively connected to the data processing unit of the exercise machine, the step of obtaining comprises a step of using, by the data processing unit of the exercise machine, the translation of the at least one audio component in the set second language available on the storage unit as a translation of the at least one audio component in a set second language. (instructional elements, e.g., multimedia content for training videos, are stored locally in memory 250 and are retrieved from such local storage if available in local storage; ORADY, paras. 0052, 0074, 0076; in combination with NETFLIX, translations for multimedia content can be delivered and stored in a set second language using a file-based workflow with a CPL, such as in the IMF format, to deliver alternative language assets that can be synchronized with same video assets, e.g., first language may be English and second language may be Spanish, where Spanish audio translation and sub-title translation may be updated via a supplemental CPL for Spanish-language; NETFLIX, pp. 1 and 4)

Regarding claim 4, ORADY in view of NETFLIX teaches the method according to claim 2.  ORADY further discloses:
wherein the storage unit operatively connected to the data processing unit of the exercise machine is a local storage unit of the exercise machine. (Fig. 2, memory 250 may be local storage, such as a hard disk drive, solid-state drive, or SD card; para. 0052; Fig. 2 shows that storage 260 is operatively connected to controller 200)

Regarding claim 5, ORADY in view of NETFLIX teaches the method according to claim 2.  ORADY further discloses:
wherein the storage unit operatively connected to the data processing unit of the exercise machine is a storage module of a remote computer operatively connected to the exercise machine (remote server access may be provided, such as by a local server providing a central location connecting all exercise machines, such as those exercise machine in a gym; para. 0052; user data and programs may be retrieved from a server; para. 0074) by a data communication network. (Fig. 2, Internet or other network connection 280, or wireless link 270; para. 0052, which are each connected to Controller 200)  

Regarding claim 8, ORADY in view of NETFLIX teaches the method according to claim 1.  The combination of ORADY in view of NETFLIX further discloses:
wherein the step of obtaining, by the data processing unit of the exercise machine, the translation of the at least one audio component in an set second language comprises a step of extrapolating, by the data processing unit of the exercise machine, the at least one audio content from said received multimedia content. (ORADY discloses that “control sequences” are sequences of image, video, audio, and/or multimedia sequences that offer the ability to offer individual control over an exercise routine; para. 0045; the controller synchronizes the audio information to visual training information, meaning that the audio and video files are separate so that the audio can be extracted, for playback over loudspeakers, headphones, or other acoustic transducers; para. 0037; see also paras. 0060 and 0080; in combination with NETFLIX, audio, video, and sub-titles may be delivered and stored in a set second language using a file-based workflow with a CPL, such as in the IMF format, to deliver alternative language assets that can be synchronized with same video assets; NETFLIX, pp. 1 and 4; in such combination, the controller in ORADY can extract, or separate, just the audio content for the second set language, e.g., Spanish, from the rest of the multimedia content to obtain the translation; the examiner notes that the broadest reasonable interpretation of “extrapolating” includes extracting, or separating, the audio from the video, as set forth on page 25 of the instant specification with respect to extrapolating step 46 in Fig. 4)

Regarding claim 9, ORADY in view of NETFLIX teaches the method according to claim 1.  The combination of ORADY and NETFLIX further discloses:
wherein the step of providing the user with the multimedia content with the associated translation in the set second language of the at least one audio component comprises a step of broadcasting the at least one audio component in audio mode. (ORADY discloses that audio information may be broadcasted over any combination of loudspeakers, headphones, or other acoustic transducers; paras. 0037 and 0050; in combination with NETFLIX, the ORADY loudspeakers, headphones, and acoustic transducers broadcast the audio of the set second language provided by NETFLIX, where NETFLIX discloses that audio may be delivered, stored, and played back in a set second language using a file-based workflow with a CPL, such as in the IMF format, where the set second language is part of an alternative language asset package; NETFLIX, pp. 1 and 4)

Regarding claim 10, ORADY in view of NETFLIX teaches the method according to claim 9.  The combination of ORADY in view of NETFLIX further discloses:
wherein the at least one audio component is broadcasted in audio mode as a translation in the set second language. (ORADY discloses that audio information may be broadcasted over any combination of loudspeakers, headphones, or other acoustic transducers; paras. 0037 and 0050; in combination with NETFLIX, the ORADY loudspeakers, headphones, and acoustic transducers broadcast the audio of the set second language provided by NETFLIX, where NETFLIX discloses that audio may be delivered, stored, and played back in a set second language using a file-based workflow with a CPL, such as in the IMF format, where the set second language is part of an alternative language asset package; NETFLIX, pp. 1 and 4)

Regarding claim 13, ORADY in view of NETFLIX teaches the method according to claim 9.  ORADY further discloses:
wherein the at least one audio component is broadcasted in audio mode (audio information may be broadcasted over any combination of loudspeakers, headphones, or other acoustic transducers; paras. 0037 and 0050; the audio may be played with or without video; paras. 0064 and 0067) in the first language.  (Fig. 6, the user may select a preferred language for the exercise machine in their user profile; paras. 0085 and 0096; exercise programs may be selected based on user profile; para. 0075)

Regarding claim 14, ORADY in view of NETFLIX teaches the method according to claim 13, which includes the step of providing the user with the multimedia content with the associated translation in the set second language of the at least one audio component (see claim 1, from which claim 13 depends).  However, ORADY fails to explicitly teach:
transforming the translation in the set second language of the at least one audio component of the multimedia content into one or more text messages.  

However, in a related field of endeavor, the combination of NETFLIX with ORADY discloses:
transforming the translation in the set second language of the at least one audio component of the multimedia content into one or more text messages. (the multimedia content in ORADY, including video, audio, and subtitles (paras. 0024, 0061, 0129), which may be in a particular language specified by a user (Fig. 6, para. 0085, 0096), in combination with NETFLIX, may be delivered, stored, and played back in a set second language using a file-based workflow with a CPL, such as in the IMF format, to deliver alternative language assets that can be synchronized with same video assets, e.g., first language may be English and second language may be Spanish, where Spanish audio translation and sub-title translation may be updated via a supplemental CPL for Spanish-language; NETFLIX, pp. 1 and 7; NETFLIX discloses transforming audio and timed text, e.g., text messages, into alternative language assets for distribution; NETFLIX, pp. 1 and 4)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of NETFLIX, particularly the teaching of using a file-based workflow with CPLs as in the IMF format, for the distribution of multimedia content and transformation of audio to text message (e.g., timed text or subtitles) in a set second language, to the exercise machine of ORADY.  As applied to ORADY, the multimedia content could be streamed or downloaded to the exercise equipment in ORADY in a file-based workflow with CPLs, so that it would be straightforward to utilize different language translations for the same video content generated by a central provider (e.g., Netflix or a central service for streaming/downloading exercise training videos) by providing alternative language assets (e.g., dubbed audio and/or subtitles) that are synchronized using a new CPL, as taught by NETFLIX.  (see NETFLIX, p. 2). Netflix could create the subtitle information from the dubbed audio or could transform the translation into text format by associating the audio file with the subtitle file.  (see NETFLIX, pp. 1 and 4).
Indeed, ORADY specifically discloses utilizing external ports to connect devices such as mobile phones and tablets to enable the user to participate in exercises. (ORADY, paras. 0035, 0045) and a person of ordinary skill in the before the effective filing date of the effective application would understand that video distribution services such as Netflix are available on mobile devices such as mobile phones and tablets. Moreover, the language profile setting in ORADY could be used to determine the playback language for audio and text.  (ORADY, Fig. 6; paras. 0085 and 0096; exercise programs may be selected based on user profile; para. 0075)
One of ordinary skill would be motivate to combine the teachings of NETFLIX with ORADY in order to address the “verisionitis” malady described in NETFLIX. (pp. 1).  Creating new versions of multimedia content for each language is streamlined by using the file-based workflow with CPLs disclosed in NETFLIX so that multimedia content does not need to be re-mastered or re-quality checked and so that different audio components can be updated with a supplemental CPL and new audio components. (pp. 3-4).  As disclosed in NETFLIX, a person of ordinary skill would further be motivated to utilize the file-based approach to solve problems with syncing dubbed audio or subtitles when preparing alternative language assets.  (p.1). Further, one of ordinary skill would be motivated to use this file-based approach with CPLs to reduce the transmission and storage requirements of the exercise system in ORADY, because separately providing updated language assets (e.g., dubbed audio and/or sub-titles) takes up less transmission bandwidth and storage space than providing an updated complete audio/video/subtitle file as a self-contained file.

Regarding claim 15, ORADY in view of NETFLIX teaches the method according to claim 14, which includes the step of providing the user with the multimedia content with the associated translation in the set second language of the at least one audio component (see claim 1, from which claim 14 depends).  The combination of ORADY and NETFLIX further discloses:
displaying, by the data processing unit of the exercise machine, (ORADY Fig. 1, display 110 and audio components 150 provide an informational interface for the user, which is driven by controller 200; para. 0033; video may be embedded with commands to control the user interface; para 0123) said one or more text messages in the set second language (ORADY discloses subtitles; paras. 0061 and 0129, which may be in a language set by the user; Fig. 6; para. 0085 and 0096; in combination with NETFLIX, sub-titles in a set second language can be provided as part of an alternative language asset package and displaying using the sub-title feature of ORADY; Netflix, p. 1 and 4) on a display module of the user interface of the exercise machine (ORADY Fig. 1, display 110 and audio components 150 provide an informational interface for the user, which is driven by controller 200; para. 0033) in the form of text messages or in the form of subtitles of the multimedia content, if the multimedia content has a video component.  (ORADY discloses subtitles; paras. 0061 and 0129, which may be in a language set by the user; Fig. 6; para. 0085 and 0096 in combination with NETFLIX, sub-titles in a set second language can be provided as part of an alternative language asset package and displaying using the sub-title feature of ORADY; Netflix, p. 1 and 4)

Regarding claim 16, ORADY in view of NETFLIX teaches the method according to claim 9.  ORADY further discloses:
wherein the broadcasting of the at least one audio component in audio mode occurs by an audio broadcasting module of the user interface of the exercise machine (Fig. 1, display 110 and audio components 150 provide an informational interface for the user, which is driven by controller 200; para. 0033; video may be embedded with commands to control the user interface; para 0123) or by a user's earphone operatively connected to the user interface of the exercise machine.  (Fig. 2, audio components 230, audio information may be broadcasted over any combination of loudspeakers, headphones, or other acoustic transducers; paras. 0037 and 0050; the audio may be played with or without video; paras. 0064 and 0067)

Regarding claim 17, ORADY in view of NETFLIX teaches the method according to claim 1.  The combination of ORADY in view of NETFLIX further discloses:
further comprising a step of determining, by the data processing unit of the exercise machine, said set second language associated with the user (ORADY, Fig. 6, the user may select a preferred language for the exercise machine in their user profile, meaning that the user may update this setting to select a set second language; ORADY, paras. 0085 and 0096; exercise programs may be selected via controller 200 based on user profile; ORADY, paras. 0071 and 0075; in combination with NETFLIX, an alternative language asset package using CPLs and a file-based workflow can be deployed to provide a translation in a set second language if the user in ORADY updates the language settings to select a different language, e.g., the user may be at a gym in the U.S. where English-language is the default, but may choose to change the exercise machine to display text and playback audio in Spanish; NETFLIX, p. 1 and 4) adapted to carry out a training session on the exercise machine . (virtual exercise programs on the exercise machine; ORADY, paras. 0028, 0060, 0064; see also Fig. 4, workflow illustrating an embodiment for generating a workout; ORADY, para. 0068)

Regarding claim 18, ORADY in view of NETFLIX teaches the method according to claim 17.  The combination of ORADY in view of NETFLIX further discloses:
wherein said set second language is automatically determined by the data processing unit of the exercise machine as a function of set user requirements or is selected by the data processing unit of the exercise machine upon a manual request made by the user. (ORADY, Fig. 6, the user may select a preferred language for the exercise machine in their user profile, where the user may initially set up this language setting when setting up the exercise equipment, or alternatively may change the language setting at run-time (e.g., a Spanish-language speaker may choose to change the default English language setting for exercise equipment at a gym in the United States); ORADY, paras. 0085 and 0096; exercise programs may be selected via controller 200 based on user profile; ORADY, paras. 0071 and 0075; in combination with NETFLIX, an alternative language asset package using CPLs and a file-based workflow can be deployed to provide a translation in a second language if the user in ORADY updates the language settings to select a different language as set forth above; NETFLIX, p. 1 and 4)

Regarding claim 19, ORADY in view of NETFLIX teaches the method according to claim 1.  The combination of ORADY in view of NETFLIX further discloses:
comprising a step of determining, by the data processing unit of the exercise machine, which language, between the first language and a plurality of second languages, also comprising the set second language, needs to be used to broadcast the at least one audio component of the multimedia content.  (ORADY, Fig. 6, the user may select a preferred language for the exercise machine in their user profile, where the user may initially set up this language setting when setting up the exercise equipment, or alternatively may change the language setting at run-time (e.g., a Spanish-language speaker may choose to change the default English language setting for exercise equipment at a gym in the United States); ORADY, paras. 0085 and 0096; exercise programs may be selected via controller 200 based on user profile; ORADY, paras. 0071 and 0075; in combination with NETFLIX, an alternative language asset package using CPLs and a file-based workflow can be deployed to provide a translation in a second language if the user in ORADY updates the language settings to select a different language as set forth above; NETFLIX, p. 1 and 4; the audio in the selected language may be broadcast over any combination of loudspeakers, headphones, or other acoustic transducers; ORADY paras. 0037 and 0050)

Regarding claim 20, ORADY explicitly teaches:
An exercise machine comprising: (Fig. 1, exercise machine frame 100, with integrated display 110 and audio components 150; paras. 0032 and 0033)
a data processing unit; (Fig. 2, controller 200, which includes data processors; paras. 0038 and 0045)
a user interface operatively connected to the data processing unit; (Fig. 1, display 110 and audio components 150 provide an informational interface for the user, which is driven by controller 200; para. 0033; video may be embedded with commands to control the user interface; para 0123)
the data processing unit being configured to: (Fig. 2, controller 200, which includes data processors; paras. 0038 and 0045)
The claimed data processing unit performs steps corresponding to the claimed method in claim 1, and therefore this claim 20 is similarly rejected on the same grounds as set forth above with respect to claim 1.

Claims 3, 6, 7, 11, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over ORADY in view of NETFLIX and further in view of Lero, et al., "Communications using a speech-to-text-to-speech pipeline." 2019 International Conference on Wireless and Mobile Computing, Networking and Communications (WiMob). IEEE, Dec. 5, 2019, pp. 1-6, hereinafter referenced as LERO.

Regarding claim 3, ORADY in view of NETFLIX teaches the method according to claim 1.  ORADY in view of NETFLIX further discloses:
wherein, if the translation of the at least one audio component in a set second language is unavailable on the storage unit operatively connected to the data processing unit of the exercise machine (instructional elements, e.g., multimedia content for training videos, are stored locally in memory 250 and are retrieved from such local storage if available in local storage; ORADY, paras. 0052, 0074, 0076; in combination with NETFLIX, translations for multimedia content can be delivered and stored in a set second language using a file-based workflow with a CPL, such as in the IMF format, to deliver alternative language assets that can be synchronized with same video assets, e.g., first language may be English and second language may be Spanish, where Spanish audio translation and sub-title translation may be updated via a supplemental CPL for Spanish-language; NETFLIX, pp. 1 and 4)

However, ORADY in view of NETFLIX fails to explicitly teach:
step of obtaining comprises a step of carrying out, by the data processing unit of the exercise machine, the translation of the at least one audio component in the set second language.  

	However, in a related field of endeavor, LERO pertains to communications using a speech-to-text-to-speech pipeline.  In particular, LERO pertains to a speech-to-text-to-speech pipeline where the entire pipeline resides on a single device instead of relying on Internet infrastructures and cloud-based solutions (p. 1, Section I and p. 2, Section II).  In particular, Android-based smartphones could perform speech transcription and then utilize the existing text-to-speech (TTS) API already in the standard Android library.  (p. 2, Section II).  Once in text form, machine translation tools could be used to translate between languages, e.g., between French and Italian.  (p. 2, Section II, describing numerous prior work utilizing machine translation services, which can be modularly implemented). The LERO application was implemented as a simple Android application for a user’s phone.  (p. 3, Section III).  Therefore, the combination of ORADY in view of NETFLIX and further in view of LERO discloses:
the step of obtaining comprises a step of carrying out, by the data processing unit of the exercise machine, the translation of the at least one audio component in the set second language.  (if the translation in a language is not available (e.g., as set forth in NETFLIX, an alternative language package has not been downloaded to the ORADY exercise machine),
the controller 200 in ORADY ( paras. 0038 and 0045), utilizes the Android application disclosed in LERO to convert audio component to text files, then use the LERO disclosure of text-to-speech synthesis to convert the text to speech; LERO p. 3, Section IV such Android application could use known machine translation engines to translate text into another language; p. 2, Sections II and III; alternatively, utilizing the file-based workflow and CPL in NETFLIX, the associated subtitle file for a first language in NETFLIX may be translated (or the subtitle file for a second language may be used directly) and transformed via text-to-speech synthesis disclosed in LERO to generate a translated audio file.)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the speech-to-text-to-speech conversion teaching of LERO with the exercise equipment of ORADY in view of NETFLIX in order to perform real-time speech-to-speech conversion from one language to another, using the data processing unit on the exercise bike, much like how LERO is able to perform such speech-to-speech conversion on a single Android device without utilizing the Internet or any cloud-based systems. (LERO, p. 3, Section IV).  The speech-to-speech conversion in LERO could operate on the audio sequences disclosed in ORADY (ORADY, para. 0045), or alternatively, could use the CPL and subtitle information and CPL provided by NETFLIX (NETFLIX, p. 2) to select a different subtitle file pertaining to a 2nd language, and then just using the text-to-speech teachings of LERO to synthesize text to speech, so that the IMF method of NETFLIX does not need to include language audio files for different language sets. (LERO, p. 2, Section III, disclosing existing Android text-to-speech API).
As disclosed in LERO, one of ordinary skill would be motivated to perform the translation on the device itself because there are still areas of the world with little to no Internet or high-speed cellular access, making cloud-based technologies less feasible.  (p. 1, Section I; p. 5, Section VIII). Mobile device processing power has advanced to the point where speech transcription services can be run locally on smartphone devices.  (p. 2, Section III).

Regarding claim 6, ORADY in view of NETFLIX and further in view of LERO teaches the method according to claim 3.  ORADY in view of NETFLIX and LERO further discloses:
wherein the step of carrying out, by the data processing unit of the exercise machine, the translation of the at least one audio component in the set second language is carried out by the data processing unit of the exercise machine. (the controller 200 in ORADY ( paras. 0038 and 0045), utilizes the Android application disclosed in LERO to convert audio component to text files, then use the LERO disclosure of text-to-speech synthesis to convert the text to speech; LERO p. 3, Section IV such Android application could use known machine translation engines to translate text into another language; p. 2, Sections II and III; alternatively, utilizing the file-based workflow and CPL in NETFLIX, the associated subtitle file for a first language in NETFLIX may be translated (or the subtitle file for a second language may be used directly) and transformed via text-to-speech synthesis disclosed in LERO to generate a translated audio file.)

Regarding claim 7, ORADY in view of NETFLIX and further in view of LERO teaches the method according to claim 3 (the examiner notes that as set forth in the Section 112 rejections above, claim 7 is being interpreted to depend from claim 3, and not claim 5).  The combination of ORADY in view of NETFLIX and LERO further discloses:
wherein the step of carrying out, by the data processing unit of the exercise machine, the translation of the at least one audio component in the set second language is transferred to a data processing module of the remote computer, operatively connected to the exercise machine by the data communication network.  (the controller 200 in ORADY (paras. 0038 and 0045), may be a processor on a remote server, such as a local server providing a central location connecting all exercise machines, such as those exercise machine in a gym; paras. 0052 and 0074; where the server is connected to controller 200 as shown in Fig. 2, by Internet or other network connection 280, or wireless link 270; para. 0052, which are each connected to Controller 200; in combination with LERO and NETFLIX, ORADY controller 200 utilizes the Android application disclosed in LERO to convert audio component to text files, then use the LERO disclosure of text-to-speech synthesis to convert the text to speech; LERO p. 3, Section IV such Android application could use known machine translation engines to translate text into another language; p. 2, Sections II and III; alternatively, utilizing the file-based workflow and CPL in NETFLIX, the associated subtitle file for a first language in NETFLIX may be translated (or the subtitle file for a second language may be used directly) and transformed via text-to-speech synthesis disclosed in LERO to generate a translated audio file.)

Regarding claim 11, ORADY in view of NETFLIX teaches the method according to claim 10, which includes the step of providing the user with the multimedia content with the associated translation in the set second language of the at least one audio component (see claim 1, from which claim 10 depends).  The combination of ORADY in view of NETFLIX and further in view of LERO discloses:
transforming, by the data processing unit of the exercise machine, the translation in the set second language of the at least one audio component of the multimedia content into one or more text messages. (the controller 200 in ORADY (paras. 0038 and 0045), utilizes the Android application disclosed in LERO to convert speech-to-text locally on a mobile device without using the Internet or a cloud-based service; where the second language audio file is provided via the file-based workflow and CPL in NETFLIX)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the speech-to-text teaching of LERO with the exercise equipment of ORADY in view of NETFLIX in order to perform real-time speech-to-text conversion on a local device without utilizing the Internet or any cloud-based systems. (LERO, p. 3, Section IV).  The speech-to-text conversion in LERO could operate on the audio sequences disclosed in ORADY (ORADY, para. 0045), or alternatively, could use the CPL and language assets and CPL provided by NETFLIX (NETFLIX, p. 2) to use the speech-to-text teachings of LERO on the translated audio file, so that the IMF method of NETFLIX does not need to include subtitle files for different language sets. (LERO, p. 2, Section III, disclosing Mozilla’s Deep Speech implementation of Baidu’s Deep Speech architecture which can run locally).
As disclosed in LERO, one of ordinary skill would be motivated to perform the translation on the device itself because there are still areas of the world with little to no Internet or high-speed cellular access, making cloud-based technologies less feasible.  (p. 1, Section I; p. 5, Section VIII). Mobile device processing power has advanced to the point where speech transcription services can be run locally on smartphone devices and other types of computing devices.  (p. 2, Section III).

Regarding claim 12, ORADY in view of NETFLIX and further in view of LERO teaches the method according to claim 11, which includes the step of providing the user with the multimedia content with the associated translation in the set second language of the at least one audio component (see claim 1, from which claim 11 depends).  The combination of ORADY in view of NETFLIX and LERO further discloses:
displaying, by the data processing unit of the exercise machine, (ORADY discloses: Fig. 1, display 110 and audio components 150 provide an informational interface for the user, which is driven by controller 200; para. 0033; video may be embedded with commands to control the user interface; para 0123) said one or more text messages in the set second language (s ORADY discloses: subtitles; paras. 0061 and 0129, which may be in a language set by the user; Fig. 6; para. 0085 and 0096; in combination with NETFLIX, may be delivered, stored, and played back in a set second language using a file-based workflow with a CPL, such as in the IMF format, to deliver alternative language assets that can be synchronized with same video assets, e.g., first language may be English and second language may be Spanish, where Spanish audio translation and sub-title translation may be updated via a supplemental CPL for Spanish-language; NETFLIX, pp. 1 and 4) on a display module of the user interface of the exercise machine (ORADY discloses: Fig. 1, display 110 and audio components 150 provide an informational interface for the user, which is driven by controller 200; para. 0033) in the form of text messages or in the form of subtitles of the multimedia content, if the multimedia content has a video component.  (ORADY discloses: subtitles; paras. 0061 and 0129, which may be in a language set by the user; Fig. 6; para. 0085 and 0096 in combination with NETFLIX, may be delivered, stored, and played back in a set second language using a file-based workflow with a CPL, such as in the IMF format, to deliver alternative language assets that can be synchronized with same video assets, e.g., first language may be English and second language may be Spanish, where Spanish audio translation and sub-title translation may be updated via a supplemental CPL for Spanish-language; NETFLIX, pp. 1 and 4)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11397558 B2 (Mukherjee), assigned to Peloton Interactive, Inc., discloses a digital assistant with a speech-to-text component and a translation engine (col. 9, lines 55-67).
US 20200135213 A1 (Kim et al.) discloses an electronic apparatus and a control method, including an input interface, a communication interface, a memory including at least one command, and at least one processor configured to control the electronic device and execute the at least one command to receive a user speech through the input interface, determine whether or not the user speech is a speech related to a task requiring user confirmation by analyzing the user speech, generate a question for the user confirmation when it is determined that the user speech is the speech related to the task requiring the user confirmation, and perform a task corresponding to the user speech when a user response corresponding to the question is input through the input interface. Embodiments may use an artificial intelligence model learned according to at least one of machine learning, a neural network, and a deep learning algorithm.  The electronic device may include exercise equipment (para. 0041) and may utilize machine translation and natural language processing (para. 0005).
US 20190111318 A1 (Evancha et al.), assigned to Peloton Interactive, Inc., discloses an exercise machine that receives electronic content via a network, the electronic content comprising an exercise class, and receiving user data associated with a user participating in the exercise class using an exercise machine.
US 20150154185 A1 (Waibel) discloses an improved lecture support system that integrates multi-media presentation materials with spoken content so that the listener can follow with both the speech and the supporting materials that accompany the presentation to provide additional understanding.  Speech-to-speech translation can be deployed via local system installations (para. 0002).
US 7670263 B2 (Ellis et al.) discloses a modular personal network system, that may include devices that can be mounted on exercise equipment (Col. 4, lines 54-60 and Col. 6, lines 46-55; see also Fig. 20B, col. 28, lines 3-10).  The network may also include devices that provide translation functions for travelers.  (col. 28, lines 14-23).
Bangalore, Srinivas, et al. "Real-time incremental speech-to-speech translation of dialogs." Proceedings of the 2012 Conference of the North American Chapter of the Association for Computational Linguistics: Human Language Technologies. 2012, pp. 437-445.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                        

/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655